Citation Nr: 0032072	
Decision Date: 12/08/00    Archive Date: 12/20/00

DOCKET NO.  99-14 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE


Entitlement to an increased rating for service-connected 
chronic brain syndrome associated with brain trauma, 
currently rated as 70 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Richard A. Cohn, Associate Counsel
INTRODUCTION

The veteran served on active duty from April 1946 to November 
1947.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (RO) which denied a rating in excess of 70 
percent for service-connected chronic brain syndrome 
associated with brain trauma.

The record discloses that the veteran also initiated an 
appeal of that part of the April 1999 RO decision denying 
entitlement to a total disability rating based upon 
individual unemployability (TDIU).  However, the record does 
not disclose that the veteran perfected his appeal after the 
RO provided a Statement of the Case (SOC) on this issue in 
October 1999.  Therefore, the issue of entitlement to a TDIU 
is not on appeal before the Board.  See 38 C.F.R. § 19.32 
(2000).


REMAND

Additional RO action is required prior to further Board 
consideration of the instant appeal.  Specifically, the 
record discloses an unresolved question as to whether the 
veteran had initiated an appeal of an RO decision also 
denying an increased rating for a brain disorder before the 
decision at issue in the instant appeal.  Determination of 
whether the prior decision remains open substantially affects 
resolution of the instant appeal because it bears directly 
upon the effective date of a possible rating increase.  More 
fundamentally, resolution of the earlier matter directly 
affects the choice of rating criteria applicable to the 
instant appeal because criteria under which VA evaluates the 
veteran's brain disorder underwent material amendment during 
the time between the two RO decisions.

The somewhat convoluted procedural history of the matter to 
be remanded is as follows:  In October 1998 the veteran 
submitted what he characterized as an "appeal" of a 
December 1995 RO decision (pursuant to former rating 
criteria) denying a rating in excess of 70 percent for the 
service-connected brain disorder.  In a November 1998 letter, 
the RO informed the veteran that the October 1998 submission 
did not constitute a timely filed Notice of Disagreement 
(NOD) on the rating issue because it had not been submitted 
within a year of the December 1995 decision.  The RO's letter 
further -- and correctly -- informed the veteran that its 
decision on the timeliness of an NOD itself triggered the 
veteran's appellate rights.  See 38 C.F.R. §§ 19.34, 
20.101(c) (2000); Marsh v. West, 11 Vet. App. 468, 470-71 
(1998).  In a December 1998 letter, the veteran informed the 
RO of his "strong" disagreement with the RO's rejection of 
his October 1998 "appeal" as untimely.  There is no record 
of the RO having responded further to this matter.

The Board construes the veteran's December 1998 written 
statement to constitute a timely Notice of Disagreement (NOD) 
articulating clear disagreement with the RO's November 1998 
decision finding untimely the veteran's October 1998 
"appeal" of the December 1995 RO decision.  See 38 C.F.R. 
§ 20.201.  However, in response to the NOD the RO has not 
provided the veteran with the required SOC, including 
instructions as to how he could perfect an appeal.  See 
38 U.S.C.A. § 7105; 38 C.F.R. § 20.200 (2000).

When the Board determines that further evidence or 
clarification of the evidence, or correction of a procedural 
defect is essential for a proper appellate decision, the 
Board must remand the matter to the agency of original 
jurisdiction.  38 C.F.R. § 19.9 (2000); Manlincon v. West, 12 
Vet. App. 238, 240-41 (1999) (Board determination that RO 
failure to issue an SOC in response to a veteran's NOD 
contesting a rating decision is a procedural defect requiring 
remand to the RO).

REMAND of this matter is appropriate also because additional 
factual development appears to be required before appellate 
review of the veteran's claim.  For example, the veteran's 
July 1999 RO hearing testimony, a May 1999 written statement 
from his wife and VA examination reports suggest that the 
veteran has undergone extensive, periodic, long-term private 
and VA treatment for his service-connected brain disorder and 
for other disorders attendant thereto.  Additional VA 
treatment also may have included grand mal epileptic 
seizures, a 1995 VA hospitalization which may have included 
magnetic resonance imaging of the veteran's brain and 
unspecified treatment from the veteran's private physician.  
Records of this medical care are not associated with the 
claims file.

VA has constructive knowledge of VA medical records 
notwithstanding whether they are included as evidence in a 
veteran's claims file at the time of a VA decision.  See Bell 
v. Derwinski, 2 Vet. App. 611, 612-613 (1992) (VA has 
constructive, if not actual, knowledge of VA generated 
records); Murincsak v. Derwinski, 2 Vet. App. 363, 372-373 
(1992) (when VA has knowledge of relevant records the Board 
must obtain these records before adjudicating an appeal).  
Therefore, because VA is on notice of the existence and 
relevance of medical records which are likely to relate to 
the veteran's claim, the Board determines that the RO should 
locate the records and associate them with the claims file.

In consideration of the foregoing, the Board has determined 
that further development of the case is necessary to provide 
the veteran due process of law and full consideration of this 
appeal.  Accordingly, this case is REMANDED for the following 
action:

1.  The RO should provide the veteran and 
his representative with an SOC addressing 
the issue of the timeliness of the 
veteran's October 1998 written statement 
of disagreement with the RO's December 
1995 decision denying a disability rating 
in excess of 70 percent for service-
connected chronic brain syndrome 
associated with brain trauma.  If the 
veteran files a timely substantive 
appeal, the RO should process the case 
and return it to the Board in compliance 
with the applicable procedures regarding 
appeals processing.

2.  The RO should request that the 
veteran identify all sources of medical 
care for his brain disorder and that he 
provide VA with signed authorizations for 
release of private medical records in 
connection with each non-VA medical 
source identified.  Thereafter, the RO 
must conscientiously attempt to locate 
and associate with the claims file 
medical records not already associated 
therewith of all private and VA reports 
of examinations, treatments, 
hospitalizations and therapy pertaining 
to the veteran's brain, specifically 
including but not limited to records of 
medical care described in the veteran's 
hearing testimony and in written 
statements.

3.  The RO shall ensure that all 
aforementioned development is fully 
completed and shall implement necessary 
corrective action.

Thereafter, the RO should readjudicate the veteran's claim 
for a rating in excess of 70 percent for a chronic brain 
syndrome associated with brain trauma.  If the RO denies the 
benefit sought on appeal, it should issue a Supplemental SOC 
and provide the veteran with a reasonable time within which 
to respond.  The RO then should return the case to the Board 
for final appellate consideration.

The purpose of this REMAND is to obtain additional 
development, and the Board does not now intimate an opinion, 
either favorable or unfavorable, as to the merits of the 
case.  Although the veteran need not take further action 
until so notified by the RO, the veteran may submit to the RO 
additional evidence and argument pertaining to this remand.  
Kutscherousky v. West, 12 Vet. App. 369, 372 (1999).



		
	WARREN W. RICE, JR.
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



